                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:08CR476

        vs.
                                                             ORDER ON APPEARANCE FOR
EMMANUEL JACKSON,                                          SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on October 4, 2019 regarding a Petition for Offender
Under Supervision [207]. Kelly Steenbock represented the defendant. Lecia Wright represented the
government. The defendant was advised of the alleged violations of supervised release, right to retain
or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The defendant is being released pending a final dispositional hearing.         Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 1:30 p.m. on November 14, 2019.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 4th day of October, 2019.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
